DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No adequate support found for the first and second layers are co-laminated. According to the specification, two or more polymer sheets may be laminated, but no support for the first and second layers are co-laminated. The claims are interpreted as sheets are laminated. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(s) 11, 12, 13, 14, 15, 16, 17, 18, 19, 21-23, 25-26, 28, 31 are rejected under pre-AIA  35 U.S.C. 102(b) and/or 102(e) as being anticipated by Tadros et al. (2005/0100853).
Tadros discloses a multilayer (at least three layers) dental aligner comprising: a polyester outer layer/first layer ([0073], see lines 19-20); and an inner/second layer comprising an elastomeric polymer comprising polyurethane ([0073], lines 13-14), wherein the outer layer has a higher hardness than the inner layer based on material properties ([0073], lines 29-30); the first/outer layer and the second/inner layer are fabricated together to form a single sheet (e.g. sheets of layers are thermoformed ([0080]; two or more layer aligner [0016]) the first layer including copolyester ethers as co-polymer of polyester ([0073); the first layer, the second layer, or a combination thereof comprise a thermoplastic polymer ([0073]); the multi-layer aligner having various material properties including at different regions including color, texture, flexural strength and modulus, thermal conductivity, heat capacity, compression modulus and toughness  ([0068-0070] due to the material properties of the different layers regions, for instance, the inner layers having different properties than a middle layer and the outer layer; the multi-layer aligner includes a polymer blend/mixtures. In the event if the material properties rejection is satisfied, additional rejection is provided below. Regarding claims 28 and 31, Tadros teaches extrusion process for forming the layers ([0080]). Regarding claims 29 and 32, Tadros teaches thermoforming process ([0080]). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 19, 23, 27, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tadros et al. as applied to claim 11/16 above, and further in view of Phan et al. (2001/0041320).
	To the extent that Tadros does not explicitly or inherently discloses the aligner with various properties in one region to another region as claimed, Phan teaches an aligner with various hardness and elasticity in different regions ([0015], [0012], claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tadros by providing the aligner with various hardness and elasticity as taught by Phan in order to allow stiffer or harder regions to more firmly engage teeth and apply repositioning forces, while the less stiff or softer layers can be used to provide compliance and greater elasticity. 
Regarding claims 27 & 30, Tadros silent about first and second layers are laminated; however, Phan teaches first and second layer of an aligner are laminated (see claim 29). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tadros by providing the layers as laminated as taught by Phan in order to allow change or adjust the property of the aligner in order to obtain desired strength, modulus and material properties to align subject’s teeth efficiently.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. In response to the argument regarding new limitation about layers are fabricated together are addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571)270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772